Exhibit 10.1

 

INTREPID POTASH, INC.
2008 EQUITY INCENTIVE PLAN

 

PERFORMANCE UNIT AGREEMENT (TSR)

 

The Board of Directors of Intrepid Potash, Inc., a Delaware corporation (the
“Company”), has granted an award of performance units (the “Performance Units”)
under the Intrepid Potash, Inc. 2008 Equity Incentive Plan (the “Plan”) to the
Grantee named below.  This Performance Unit Agreement (this “Agreement”)
evidences the terms of that award of Performance Units.

 

I.  NOTICE OF GRANT

 

Grantee:

 

 

 

 

 

Number of Performance Units Granted:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Vesting Schedule

 

The Performance Units will vest                                 , provided that
Grantee remains employed by the Company on that date (each date, a “Vesting
Date”)

 

 

 

Performance Period

 

 

 

 

 

Performance Measures and Targets:

 

See Exhibit A

 

II.  PERFORMANCE UNIT AGREEMENT

 

1.             Grant of Performance Units.  Subject to the terms and conditions
of this Agreement and the Plan, the Company granted to Grantee the Performance
Units set forth in the Notice of Grant, effective on the Grant Date set forth in
the Notice of Grant.  The Plan is incorporated herein by reference.  In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall govern.  All capitalized
terms in this Agreement shall have the meaning assigned to them in this
Agreement or in the Plan.

 

2.             Vesting and Payout of Performance Units.  Except as otherwise set
forth in this Agreement, the Performance Units will vest in accordance with the
Vesting Schedule set forth in the Notice of Grant.  Each Performance Unit is a
bookkeeping entry that initially represents the equivalent of one share of the
Company’s Common Stock.  After the end of the Performance Period and before the
first Vesting Date, the Committee will certify the number of shares of the
Company’s Common Stock, if any, to be issued to Grantee on each Vesting Date in
settlement of the Performance Units in accordance with the performance measures
and targets set forth on Exhibit A and the other terms and conditions of this
Agreement.  On each Vesting Date, the Company will issue to Grantee in full
settlement of the vesting Performance Units the number of shares, if any,
certified by the Committee.

 

3.             Transfer Restrictions.  The Performance Units may not be sold,
assigned, hypothecated, pledged, or otherwise transferred or encumbered in any
manner except (a) by will or the laws of descent and distribution or (b) as
otherwise permitted pursuant to the Plan.

 

--------------------------------------------------------------------------------


 

4.             Separation From Service.

 

(a)           General.  Except as provided otherwise in this Agreement or the
Plan, in the event Grantee has a “Separation from Service” (as determined
consistent with Section 409A of the Code), all outstanding Performance Units
will be forfeited and cancelled immediately upon such Separation from Service,
and Grantee will have no further rights under this Agreement.

 

(b)           Separation from Service by Reason of Death or Disability.  In the
event Grantee has a Separation from Service due to death or Disability, the
portion of the Performance Units that would have vested had Grantee remained in
Service through the next Vesting Date will vest immediately upon such Separation
from Service.  Not later than 30 days after such Separation from Service, the
Company will issue to Grantee (or Grantee’s estate or heirs) one share of the
Company’s Common Stock in full settlement of each such vested Performance Unit. 
In other words, the vested Performance Units will be settled in shares of the
Company’s Common Stock at the target level of 100%.  The remaining unvested
Performance Units, if any, will be forfeited immediately upon such Separation
from Service.

 

5.             Change of Control.  In the event of the occurrence of a Change of
Control, immediately prior to such occurrence of a Change of Control, (a) all
outstanding Performance Units will vest in full and (b) the Company will issue
to Grantee one share of the Company’s Common Stock in full settlement of each
such vested Performance Unit.

 

6.             Leave of Absence.  For purposes of this Agreement, Service does
not terminate when Grantee goes on a bona fide employee leave of absence that
was approved by the Company or an Affiliate in writing, if the terms of the
leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law.  However, Service will be treated as
terminating 90 days after Grantee went on the approved leave, unless Grantee’s
right to return to active work is guaranteed by law or by a contract.  Service
terminates in any event when the approved leave ends unless Grantee immediately
returns to active Service.  The Committee determines, in its sole discretion,
which leaves of absence count for this purpose, and when Service terminates for
all purposes under the Plan.

 

7.             Tax Withholding.  Grantee shall make appropriate arrangements
with the Company to provide for payment of all federal, state, local, or foreign
taxes of any kind required by law to be withheld upon the issuance, vesting, or
payment of any Award or amount payable or paid under this Agreement.  Such
arrangements may include, but are not limited to, the payment of cash directly
to the Company, withholding by the Company from other cash payments of any kind
otherwise due to Grantee, or share withholding as described below.  Subject to
the prior approval of the Committee, which may be withheld by the Committee, in
its sole discretion, Grantee may elect to satisfy the minimum statutory
withholding obligations, in whole or in part, (a) by having the Company withhold
shares of Stock otherwise issuable to Grantee or (b) by delivering to the
Company shares of Stock already owned by Grantee.  The shares delivered or
withheld shall have an aggregate Fair Market Value not in excess of the minimum
statutory total tax withholding obligations.  The Fair Market Value of the
shares used to satisfy the withholding obligation shall be determined by the
Company as of the date that the amount of tax to be withheld is to be
determined.  Shares used to satisfy any tax withholding obligation must be
vested and cannot be subject to any repurchase, forfeiture, or other similar
requirements.  Any election to withhold shares shall be irrevocable, made in
writing, signed by Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

8.             Investment Representations.  The Committee may require Grantee
(or Grantee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.

 

2

--------------------------------------------------------------------------------


 

9.             No Right to Continued Service.  Neither the grant of Performance
Units nor this Agreement gives Grantee the right to continue Service with the
Company or its Affiliates in any capacity.  The Company and its Affiliates
reserve the right to terminate Grantee’s Service at any time and for any reason
not prohibited by law.

 

10.           Covenants.  Grantee expressly covenants and agrees (a) not to
divulge to others or use for Grantee’s own benefit any confidential information
obtained during Grantee’s Service relating to the business and operations of the
Company or any of its Affiliates; and (b) during and for twelve (12) months
after Grantee’s Service, not to solicit or otherwise induce, directly or
indirectly, any current employee of the Company or any of its Affiliates to
leave employment in order to work for any other person or entity.

 

11.           Governing Law.  The validity and construction of this Agreement
and the Plan shall be construed in accordance with and governed by the laws of
the State of Delaware other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
and this Agreement to the substantive laws of any other jurisdiction.

 

12.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

13.           Tax Treatment; Section 409A.  Grantee may incur tax liability as a
result of issuance, vesting, or payment of any Award or amount payable or paid
under this Agreement or the disposition of any resulting shares of Stock. 
Grantee should consult his or her own tax adviser for tax advice.

 

Notwithstanding any other provision of this Agreement, any issuance of shares or
payment of amounts payable under this Agreement that occurs in connection with
Grantee’s Separation from Service and that is subject to Section 409A of the
Code and does not satisfy any applicable exception will be delayed for six
months from the date of Grantee’s Separation from Service if Grantee is a
“specified employee” (as defined in Section 409A(a)(2)(B)(i) of the Code)
determined in accordance with the methodology established by the Company as in
effect on the date of such Separation from Service.

 

In addition, Grantee acknowledges that the Committee, in the exercise of its
sole discretion and without Grantee’s consent, may amend or modify this
Agreement in any manner and delay the payment of any amounts payable pursuant to
this Agreement to the minimum extent necessary to satisfy the requirements of
Section 409A of the Code.  The Company will provide Grantee with notice of any
such amendment or modification.  This Section does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments or to take any other actions or to indemnify Grantee for any
failure to do so.  Each amount to be paid under this Agreement will be construed
as a separate identified payment for purposes of Section 409A of the Code.

 

14.           Amendment.  The terms and conditions set forth in this Agreement
may only be amended by the written consent of the Company and Grantee, except to
the extent set forth in Section 15 of the Plan regarding Section 409A of the
Code and any other provision set forth in the Plan.

 

15.           2008 Equity Incentive Plan.  The Performance Units and other
rights granted hereunder shall be subject to such additional terms and
conditions as may be imposed under the terms of the Plan, a copy of which has
been provided to Grantee.

 

[Company Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

This Performance Unit Agreement is executed on behalf of the Company by its
authorized officer on the date set forth below.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

 

 

By:

 

 

 

James N. Whyte

 

 

Executive Vice President of Human

 

 

Resources and Risk Management

 

 

 

 

Date:

 

 

 

[Grantee Signature Page Follows]

 

 

INTREPID POTASH, INC. PERFORMANCE UNIT AGREEMENT COMPANY SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

Grantee acknowledges receipt of this Agreement and agrees to all of the terms
and conditions described in this Agreement and in the Plan, a copy of which is
attached.  Grantee acknowledges that Grantee has carefully reviewed the Plan,
and agrees that the Plan will control in the event that any provision in this
Agreement is in conflict with the Plan.  To accept this Agreement and the
Performance Units , Grantee must sign and date this signature page and return it
to the Company no later than                         .

 

 

 

GRANTEE

 

 

 

 

 

 

 

Signature

 

 

 

Print Name:

 

 

 

 

Date:

 

 

 

Attachments:

 

Exhibit A — Performance Measures and Targets
2008 Equity Incentive Plan
Form S-8 Prospectus

 

 

INTREPID POTASH, INC. PERFORMANCE UNIT AGREEMENT GRANTEE SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

PERFORMANCE MEASURES AND TARGETS (TSR)

 

The number of shares of the Company’s Common Stock, if any, that will be issued
to Grantee in settlement of vesting Performance Units in accordance with, and
subject to the terms and conditions of, the Agreement will be determined using
the following calculation:

 

Relative TSR

x

Number of vesting Performance Units

=

Number of shares of the Company’s Common Stock (rounded down to the nearest full
share)

 

Notwithstanding the calculation above:

 

·                  If Relative TSR is higher than 150%, then the number of
shares to be issued will equal 150% multiplied by the number of vesting
Performance Units.  In other words, the maximum number of shares that will be
issued to Grantee is 150% of the number of vesting Performance Units.

·                  If Relative TSR is lower than 50%, then no shares will be
issued.

 

The table below provides an example of the calculation and limits described
above.  The exact number of shares to be issued for each vesting Performance
Unit will be interpolated based on Relative TSR.

 

If Relative TSR is:

 

Then the Number of Shares of the Company’s Common
Stock To Be Issued Will Equal:

 

150% or Higher

 

150% multiplied by the number of vesting Performance Units

 

140

%

140% multiplied by the number of vesting Performance Units

 

130

%

130% multiplied by the number of vesting Performance Units

 

120

%

120% multiplied by the number of vesting Performance Units

 

110

%

110% multiplied by the number of vesting Performance Units

 

100

%

100% multiplied by the number of vesting Performance Units

 

90

%

90% multiplied by the number of vesting Performance Units

 

80

%

80% multiplied by the number of vesting Performance Units

 

70

%

70% multiplied by the number of vesting Performance Units

 

60

%

60% multiplied by the number of vesting Performance Units

 

50

%

50% multiplied by the number of vesting Performance Units

 

Lower than 50

%

0

 

 

For purposes of this Agreement, the following definitions apply:

 

Relative TSR means the IPI TSR Percentage as compared to the Peer TSR
Percentage.

 

IPI TSR Percentage means the percentage increase or decrease in (a) the average
of the closing market price of one share of the Company’s Common Stock (as
adjusted for all dividends paid, assuming that they are reinvested on the
applicable payment dates) on each trading day in 2012, as compared to (b) the
closing market price of one share of the Company’s Common Stock on December 30,
2011 .

 

Peer TSR Percentage means the average of the following two percentages:

 

·                  the percentage increase or decrease in (a) the average of the
closing market price of the Dow Jones U.S. Basic Materials Index on each trading
day in 2012, as compared to (b) the closing market price of the Dow Jones U.S.
Basic Materials Index on December 30, 2011, and

·                  the average of the following amount for each of Potash
Corporation of Saskatchewan Inc., The Mosaic Company, Agrium Inc., and Compass
Minerals International, Inc.: the percentage increase or decrease in (a) the
average of the closing market price of one share of the company’s common stock
(as adjusted for all dividends paid, assuming that they are reinvested on the
applicable payment dates) on each trading day in

 

--------------------------------------------------------------------------------


 

2012, as compared to (b) the closing market price of one share of the company’s
common stock on December 30, 2011.

 

If any of the four companies named above is not a publicly traded company for
any part of 2012, that company will not be included in the calculation of Peer
TSR Percentage.

 

--------------------------------------------------------------------------------